Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner is made aware of the priority to provisional application 62902186 filed on 09/18/2019. The provisional application is acknowledged as a priority. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device configured to in claims 1 and 11. The specification discloses in paragraph [0024]: ANPR/LPR can be performed by existing closed-circuit television, road-rule enforcement cameras, or cameras specifically designed for ANPR/LPR.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-12, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kareev (US Pub 20130215273), in view of Johnson (US Patent 9262749), and further in view of Chigos (US 20140369566).
Regarding claim 1, Kareev discloses a camera configured to capture a plurality of image of a vehicle of interest within a predetermined area in proximity to the camera ([0013] Each subsystem 10 may be independently configured to monitor traffic violations that are specific to the position in which the subsystem 10 is located. This is done be defining the kinds of violations that the subsystem 10 can identify from the data stream from a video camera 120-1); a computer including a processor and a memory ([0025] Preferably, the machine is implemented on a computer platform having hardware such as one or more central processing units ("CPUs"), a memory, and input/output interfaces), the computer configured to record at least one image of the plurality of images displaying an occurrence of an illegal act performed by the vehicle of interest ([0016] The enforcement office may use an enforcement office unit (EOU) 170 to communicate through the network 140 with the server 160 and the database 150 for the purpose of retrieving suspect traffic or parking violations. The enforcement officer may view on the EOU 170 the video clip(s) and determine if a violation actually happened, and if so determine from the high resolution still images the precise information about the violating vehicle). Kareev does not disclose a license plate recognition (LPR) device configured to read characters displayed on a vehicle registration plate of the vehicle of interest and identify an owner of the vehicle of interest; and the computer configured to identify information of the owner of the vehicle of interest based on the characters displayed on the vehicle registration plate of the vehicle of interest.
In a similar field of endeavor of identifying illegal vehicle activity, Johnson teaches a license plate recognition (LPR) device configured to read characters displayed on a vehicle registration plate of the vehicle of interest (col 7, lines 24-39: As shown in FIG. 6, the enforcement computing system 6 is part of an ALPR system that includes, is not limited to, a camera 60, a web-interface 68, GPS 64, display 62, database 66, a processor containing a full or particle ANPR system 70. The camera 60 may be affixed to an outside of an enforcement vehicle or a handheld camera operated by an enforcement officer. The camera 60 is configured to record vehicle identifiers while in motion, e.g., license plates and permit tags, and send the images to a processor for optical recognition. For background, an ANPR system may use a series of image manipulation techniques to detect, normalize and enhance images of licenses plates, and then use optical character recognition (OCR) to extract the alphanumerics of the license plate) and identify an owner of the vehicle of interest (Figure 7, step 8); the computer (figure 6) configured to identify information of the owner of the vehicle of interest based on the characters displayed on the vehicle registration plate of the vehicle of interest (Col 8, lines 26-37: In step 4, the image is processed using the ALPR module to obtain a vehicle identifier, e.g. a license plate. In step 5, the processor queries the permit database 30 to identify all cars that are authorized to park in the zone during a specified time period. In Step 6, the vehicle identifiers parked in the lot are compared to the list containing all the cars that are authorized to park in the zone during the specified time period. Step 7, the module 24 identifies vehicles that are parked within the zone without permission. In Step 8, the module 24 then looks up vehicle owner information using the information database 28 to find the owner information and then issues an enforcement action to the vehicle owner). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Kareev with the teachings of Johnson, to include an LPR to accurately read the license plate number as well as extract vehicle owner information based off of the extracted license plate number.
Kareev and Johnson do not disclose detecting, by the LPR device, a make, model, or color of the vehicle of interest; and comparing the detected make, model, or color of the vehicle of interest with an expected make, model, or color of the vehicle of interest to determine if there is a match between the detected make, model, or color of the vehicle of interest and the expected make, model, or color of the vehicle of interest.
In a similar field of endeavor of license plate recognition, Chigos teaches detecting, by the LPR device, a make, model, or color of the vehicle of interest ([0068] the imaging device may capture additional vehicle information, such as vehicle color, make, model, or other vehicle information. The vehicle color information may be cross-referenced with other captured license plate information to provide additional assurance of correct license plate information.); and comparing the detected make, model, or color of the vehicle of interest with an expected make, model, or color of the vehicle of interest to determine if there is a match between the detected make, model, or color of the vehicle of interest and the expected make, model, or color of the vehicle of interest ([0068] the imaging device may capture additional vehicle information, such as vehicle color, make, model, or other vehicle information. The vehicle color information may be cross-referenced with other captured license plate information to provide additional assurance of correct license plate information and [0069] Comparison module 722 searches any predetermined database, such as BOLO (be-on-the-lookout) list, for possible matches with the recognition value.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Kareev and Johnson with the teachings of Chigos to create a solution that would allow the collected license plate and vehicle data to be compared to predetermined databases to provide the operator with real-time information.
Regarding claims 3 and 17, Kareev discloses the camera and LPR are carried in a roving detection vehicle ([0023] In yet another embodiment of the invention, the system 100 is mobile, for example, assembled on a patrolling vehicle wherein cameras can be assembled on at least one side of the patrolling vehicle. The system 100 may be capturing on a continuous basis or otherwise manually activated by a user through, for example, a user interface. Furthermore, additional information may be added automatically from Global positioning System (GPS)/License Plate Recognition (LPR) systems, as well as notes and voice recordings).
Regarding claim 9, Kareev discloses wherein the remote server is a cloud based server (Fig 1, ref 160 <-> 140 (communication between server and network)).
Regarding claim 10, Kareev discloses the computer includes an antenna configured to wirelessly transmit or receive data via a cell tower network, a WiFi signal or a Bluetooth signal (Fig 1 and [0015] The network 140 may be wired or wireless, and may further be part of a local area network (LAN), wide area network (WAN), metro area network (MAN), a cellular network, the world wide web (WWW), the Internet, local storage to non-volatile media that is later transferred to the enforcement office for further processing and any other network and on-line or off-line data transfer, as well as combinations thereof).
Regarding claim 11, Kareev discloses capturing, by a camera, a plurality of images of a vehicle of interest within a predetermined area ([0013] Each subsystem 10 may be independently configured to monitor traffic violations that are specific to the position in which the subsystem 10 is located. This is done be defining the kinds of violations that the subsystem 10 can identify from the data stream from a video camera 120-1); recording at least one image of the plurality of images displaying an occurrence of an illegal act performed by the vehicle of interest ([0016] The enforcement office may use an enforcement office unit (EOU) 170 to communicate through the network 140 with the server 160 and the database 150 for the purpose of retrieving suspect traffic or parking violations. The enforcement officer may view on the EOU 170 the video clip(s) and determine if a violation actually happened, and if so determine from the high resolution still images the precise information about the violating vehicle). Kareev does not disclose reading, by a license plate recognition (LPR) device, characters displayed on a vehicle registration plate of the vehicle of interest and identifying an owner of the vehicle of interest and recording identifying information of the owner of the vehicle of interest based on the characters displayed on the vehicle registration plate of the vehicle of interest.
In a similar field of endeavor of identifying illegal vehicle activity, Johnson teaches reading, by a license plate recognition (LPR) device, characters displayed on a vehicle registration plate of the vehicle of interest (col 7, lines 24-39: As shown in FIG. 6, the enforcement computing system 6 is part of an ALPR system that includes, is not limited to, a camera 60, a web-interface 68, GPS 64, display 62, database 66, a processor containing a full or particle ANPR system 70. The camera 60 may be affixed to an outside of an enforcement vehicle or a handheld camera operated by an enforcement officer. The camera 60 is configured to record vehicle identifiers while in motion, e.g., license plates and permit tags, and send the images to a processor for optical recognition. For background, an ANPR system may use a series of image manipulation techniques to detect, normalize and enhance images of licenses plates, and then use optical character recognition (OCR) to extract the alphanumerics of the license plate) and identifying an owner of the vehicle of interest (Figure 7, step 8); recording identify information of the owner of the vehicle of interest based on the characters displayed on the vehicle registration plate of the vehicle of interest (Col 8, lines 26-37: In step 4, the image is processed using the ALPR module to obtain a vehicle identifier, e.g. a license plate. In step 5, the processor queries the permit database 30 to identify all cars that are authorized to park in the zone during a specified time period. In Step 6, the vehicle identifiers parked in the lot are compared to the list containing all the cars that are authorized to park in the zone during the specified time period. Step 7, the module 24 identifies vehicles that are parked within the zone without permission. In Step 8, the module 24 then looks up vehicle owner information using the information database 28 to find the owner information and then issues an enforcement action to the vehicle owner). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of
the presently filed invention, to modify the system of Kareev with the teachings of Johnson, to include an LPR to accurately read the license plate number as well as correctly extracting vehicle owner information based off of the extracted license plate number.
Kareev and Johnson do not disclose detecting, by the LPR device, a make, model, or color of the vehicle of interest; and comparing the detected make, model, or color of the vehicle of interest with an expected make, model, or color of the vehicle of interest to determine if there is a match between the detected make, model, or color of the vehicle of interest and the expected make, model, or color of the vehicle of interest.
In a similar field of endeavor of license plate recognition, Chigos teaches detecting, by the LPR device, a make, model, or color of the vehicle of interest ([0068] the imaging device may capture additional vehicle information, such as vehicle color, make, model, or other vehicle information. The vehicle color information may be cross-referenced with other captured license plate information to provide additional assurance of correct license plate information.); and comparing the detected make, model, or color of the vehicle of interest with an expected make, model, or color of the vehicle of interest to determine if there is a match between the detected make, model, or color of the vehicle of interest and the expected make, model, or color of the vehicle of interest ([0068] the imaging device may capture additional vehicle information, such as vehicle color, make, model, or other vehicle information. The vehicle color information may be cross-referenced with other captured license plate information to provide additional assurance of correct license plate information and [0069] Comparison module 722 searches any predetermined database, such as BOLO (be-on-the-lookout) list, for possible matches with the recognition value.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the system of Kareev and Johnson with the teachings of Chigos to create a solution that would allow the collected license plate and vehicle data to be compared to predetermined databases to provide the operator with real-time information.
Regarding claim 12, Kareev discloses at least one image of the plurality of images and the identifying information of the owner of the vehicle are each stored in a data file ([0020] In S410, the EOU 170 retrieves information respective of a suspect traffic violation stored in the database 150).
Regarding claim 13, Kareev discloses preparing a ticket or summons for the owner of the vehicle of interest (Fig 4, s440).
Regarding claim 14, Kareev discloses  transmitting the data file to a third party having authority to issue a ticket or summons for the owner of the vehicle of interest (Fig, ref s420).
Regarding claim 15, Kareev does not disclose capturing of the plurality of images of the vehicle of interest and the reading of the characters displayed on the vehicle registration plate of the vehicle of interest are performed substantially simultaneously.
	In a similar field of endeavor of identifying illegal vehicle activity, Johnson teaches capturing of the plurality of images of the vehicle of interest and the reading of the characters displayed on the vehicle registration plate of the vehicle of interest are performed substantially simultaneously (col 7, lines 35-44: an ANPR system may use a series of image manipulation techniques to detect, normalize and enhance images of licenses plates, and then use optical character recognition (OCR) to extract the alphanumerics of the license plate. ANPR systems are generally deployed in one of two basic approaches: one allows for the entire process to be performed at the time an image is captured in real-time, and the other transmits the images to a remote computer location where the OCR process is done off-site at a later time).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of
the presently filed invention, to modify the system of Kareev with the teachings of Johnson, to include an LPR with an ANPR to be able to capture images and read plate data at the same time to be able to identify the traffic law violators faster. 
Claims 2, 6-8, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kareev (US Pub 20130215273), in view of Johnson (US Patent 9262749), further in view of Chigos (US 20140369566), and further in view of Glier (US Patent 6188329).
Regarding claim 2, Kareev, Johnson, and Chigos do not disclose an antenna configured to
transmit data of the at least one image of the plurality of images and data of the owner of the vehicle of interest.
	In a similar field of endeavor of identifying illegal vehicle activity, Glier teaches an antenna configured to transmit data of the at least one image of the plurality of images and data of the owner of the vehicle of interest (fig 2, ref 56 -> ref 58 -> 64 -> 67).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of
the presently filed invention, to modify the systems of Kareev, Johnson, and Chigos with the teaching of Glier, by providing a system of acquiring vehicle owner information to be able to accurately find the violator using a server that has a stored amount of information on the vehicles and owners. 
Regarding claim 6, Kareev, Johnson, and Chigos  do not disclose wherein the camera is a digital video camera.
In a similar field of endeavor of identifying illegal vehicle activity, Glier teaches wherein the camera is a digital video camera (In addition, while the preferred embodiments are disclosed with reference to the use of video cameras, any appropriate device for capturing multiple images over time, such as a digital camera, may be employed. Thus, the present system may be employed with any form of image capture and storage).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the presently filed invention, to modify the systems of Kareev, Johnson, and Chigos with the teaching of Glier, by providing better quality photos and videos of target vehicles.
Regarding claim 7 and 18, Kareev discloses that the digital video camera is configured to continuously record video data for a predetermined period of time ([0017]the video clips are streamed from the camera (e.g., video camera 120-m) to the server 160, and in the server 160 the stream is recorded in consistent time chunks that have a cryptographic signature attached to them, and are not modified from this point onwards and by that guaranteeing authenticity).
Regarding claim 8, Kareev, Johnson, and Chigos do not disclose an antenna configured to
transmit data of the at least one image of the plurality of images and data of the owner of the vehicle of interest to a remote server.
	In a similar field of endeavor of identifying illegal vehicle activity, Glier teaches an antenna configured to transmit data of the at least one image of the plurality of images and data of the owner of the vehicle of interest (fig 2, ref 56 -> ref 58 -> 64 -> 67).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of
the presently filed invention, to modify the systems of Kareev, Johnson, and Chigos with the teaching of Glier, by providing a system of acquiring vehicle owner information to be able to accurately find the violator using a server that has a stored amount of information on the vehicles and owners. 
Regarding claim 19, Kareev and Johnson do not disclose digital video files are continuously
transmitted to a remote server.
	In a similar field of endeavor of identifying illegal vehicle activity, Glier teaches an antenna configured to transmit data of the at least one image of the plurality of images and data of the owner of the vehicle of interest (fig 2, ref 56 -> ref 58 -> 64 -> 67).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of
the presently filed invention, to modify the systems of Kareev, Johnson, and Chigos with the teaching of Glier, by providing a system of acquiring vehicle owner information to be able to accurately find the violator using a server that has a stored amount of information on the vehicles and owners. 
Regarding claim 20, Kareev discloses the method of claim 19, wherein the digital video files are transmitted by a cell tower network connection, a WiFi signal or a Bluetooth signal (Fig 1 and [0015] The network 140 may be wired or wireless, and may further be part of a local area network (LAN), wide area network (WAN), metro area network (MAN), a cellular network, the world wide web (WWW), the Internet, local storage to non-volatile media that is later transferred to the enforcement office for further processing and any other network and on-line or off-line data transfer, as well as combinations thereof).

Claims 4, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kareev (US Pub  20130215273), in view of Johnson (US Patent 9262749), further in view of Chigos (US 20140369566)  and further in view of Devor (US Patent 11210940). 
Regarding claim 4, Kareev, Johnson, and Chigos do not disclose a plurality of cameras arranged about the roving detection vehicle.
In a similar field of endeavor of identifying illegal vehicle activity, Devor teaches a plurality of cameras arranged about the roving detection vehicle (figs 2a-2c). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of
the presently filed invention, to modify the systems of Kareev, Johnson, and Chigos with the teaching of Devor, to install a plurality of cameras around a roving vehicle to be able to see many cars committing violations around the rover.
Regarding claim 5 and 16, Kareev, Johnson, and Chigos do not disclose  plurality of cameras are configured to capture overlapping video images 360 degrees around the roving detection vehicle.
	In a similar field of endeavor of identifying illegal vehicle activity, Devor teaches plurality of cameras are configured to capture overlapping video images 360 degrees around the roving detection vehicle (figs 2a-2c). Since the cameras in 2b and 2c seem to capture everything in their surrounding vicinity, this will be interpreted as viewing in 360 degrees.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of
the presently filed invention, to modify the systems of Kareev, Johnson, and Chigos with the teaching of Devor, to install a plurality of cameras around a roving vehicle to be able to see many cars committing violations around the rover.
Response to Arguments
The Examiner appreciates the amendments made to the claims. Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. In claims 1 and 11, an LPR device invokes 112(f). The word “device” is a generic placeholder. According to MPEP 2181, the word "device" meets prong a) of the 112(f) test, and is listed in the generic placeholder language, b) the transitional phrase, "configured to” and c) no structural, or material modifier.
Accordingly, examiners will apply 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A. The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term That Is Simply A Substitute for “Means”)
With respect to the first prong of this analysis, a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term “means,” examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.” Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Massachusetts Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). This list is not exhaustive, and other generic placeholders may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6. Examiner kindly suggests changing the word device to camera or the actual apparatus performing the function itself. 
Applicant’s arguments, see pages 2 and 3, filed 09/12/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C 103 have been fully considered and are persuasive in light of the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chigos (US 20140369566). The references for the previous art rejection did not disclose the newly amended detecting, by the LPR device, a make, model, or color of the vehicle of interest; and comparing the detected make, model, or color of the vehicle of interest with an expected make, model, or color of the vehicle of interest to determine if there is a match between the detected make, model, or color of the vehicle of interest and the expected make, model, or color of the vehicle of interest. However Chigos does disclose that in the specification in paragraphs 68 and 69: ([0068] the imaging device may capture additional vehicle information, such as vehicle color, make, model, or other vehicle information. The vehicle color information may be cross-referenced with other captured license plate information to provide additional assurance of correct license plate information and [0069] Comparison module 722 searches any predetermined database, such as BOLO (be-on-the-lookout) list, for possible matches with the recognition value.). 
Conclusion
Prior arts made of record but relied upon: US Patent 10474154, US Patent 9779318, US 8228364. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/               Examiner, Art Unit 2666                                                                                                                                                                                         
/EMILY C TERRELL/               Supervisory Patent Examiner, Art Unit 2666